Citation Nr: 1013512	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-03 340	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
foot disorder to include pes planus (flat feet).

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's fungal infection of the feet 
and the hands.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran had active service from March 1967 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Atlanta, 
Georgia, Regional Office (RO) which denied service connection 
for a fungal infection of the feet and the hands.  In January 
2005, the Board remanded the Veteran's claim to the RO for 
additional action.  

In September 2005, the RO granted service connection for a 
fungal infection of the feet and the hands; assigned a 
noncompensable evaluation for that disability; and 
effectuated the award as of December 24, 2002.  In February 
2008, the RO increased the evaluation for the Veteran's 
fungal infection of the feet and the hands from 
noncompensable to 10 percent and effectuated the award as of 
December 24, 2002.  In May 2008, the RO denied service 
connection for bilateral flat feet (pes planus).  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected fungal 
disorder.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial disability 
evaluation in excess of 10 percent for the Veteran's fungal 
infection of the feet and the hands.  The Veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for 
bilateral pes planus (flat feet) as his feet were not 
symptomatic prior to active service.  He contends that an 
initial evaluation in excess of 10 percent is warranted for 
his bilateral foot and hand fungal disability as that 
disability has necessitated ongoing treatment and the use of 
both oral and topical medications.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

The report of the Veteran's February 1967 physical 
examination for service entrance notes that the Veteran was 
diagnosed with "pes planus mild."  The Veteran's service 
treatment records convey that he was seen for pes planus on 
several occasions.  He was prescribed inserts with 
longitudinal arch supports and heel pads.  In December 1969, 
the Veteran was noted to have "flat feet under treatment 
with arch supports in low quarter shoes."  He was placed on 
a limited physical profile for one month.  At his March 1970 
physical examination for service separation, the Veteran 
complained of "foot trouble-flat feet."  On contemporaneous 
physical evaluation, the Veteran's feet were found to be 
normal.  

In his February 2009 Appeal to the Board (VA Form 9), the 
Veteran advanced that he was seen at the Rome, Georgia, VA 
medical facility for his pes planus in January 2008.  
Clinical documentation of the cited VA treatment is not of 
record.  

A February 2008 written statement from J. L. S., M.D., 
conveys that the Veteran received ongoing treatment for 
onychomycosis of the toenails and the fingernails.  The 
Veteran's prescribed medications were noted to be 
unsuccessful in improving his fungal disability.  Clinical 
documentation of Dr. S.'s treatment of the Veteran after 
November 2007 is not of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his bilateral pes 
planus.  He was last afforded an examination for compensation 
purposes which addressed his fungal infection in December 
2007.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that additional 
evaluations would be helpful in resolving the issues raised 
by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
post-service treatment of his bilateral 
pes planus and treatment after November 
2007 for his fungal disorder of the feet 
and the hands.  Upon receipt of the 
requested information and the appropriate 
releases, contact Jason L. Smith, M.D., 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after July 2005, 
including that provided at the Rome, 
Georgia, VA medical facility in January 
2008, be forwarded for incorporation into 
the record.  

3.  After completion of the action 
requested in paragraphs 1 and 2 above, 
then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's pes planus.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
pre-existing pes planus increased in 
severity beyond its natural progression 
during active service.

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

4.  After completion of the action 
requested in paragraphs 1 and 2 above, 
then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of the Veteran's 
service-connected fungal infection of the 
feet and the hands.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should expressly state 
whether the Veteran's fungal disorder 
requires systemic therapy and if so, the 
duration of such treatment during the 
preceding 12-month period.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

5.  Then readjudicate the Veteran's 
claims of entitlement to both service 
connection for a chronic bilateral foot 
disorder to include pes planus and an 
initial evaluation in excess of 10 
percent for his fungal infection of the 
feet and the hands with express 
consideration of the provisions of 38 
U.S.C.A. §§ 1111, 1137 (West 2002) and 38 
C.F.R. § 3.304(b) (2009) and the Federal 
Circuit's decisions in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004) 
and Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  If the benefits sought 
on appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

